Citation Nr: 0422979	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1943 and from June 1945 to June 1946.  The veteran 
was detained as a Prisoner of War from May 1942 to January 
1943.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied an 
increased rating for ischemic heart disease and special 
monthly compensation based on the need for aid and attendance 
or being housebound.  

The veteran limited his notice of disagreement and his appeal 
to the issue of entitlement to special monthly compensation 
for aid and attendance.  For that reason the issue on appeal 
is limited to the issue set out on the title page.  38 C.F.R. 
§ 20.200, 20.201, 20.202 (2003).  

In October 2001 the RO received a letter from the veteran 
regarding payment for his hospitalization at a private 
facility in September 2001.  The Board of Veterans' Appeals 
(Board) construes this as a claim for reimbursement of 
hospital expenses for treatment received at the General 
Hospital Foundation from September 17-23, 2001.  As the issue 
has not been developed or certified for appellate review it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection has been granted for ischemic heart 
disease, rated 60 percent disabling and malaria, rated 
noncompensably disabling.  

2.  The veteran requires assistance with bathing and grooming 
due to dizziness, fatigue and weakness.  

3.  The veteran's service-connected ischemic heart disease 
produces fatigue and weakness which requires the aid and 
attendance of another person.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the veteran 
submitted his claim for aid and attendance in May 2001.  The 
RO responded in June 2001 and sent the veteran a letter 
explaining the provisions of the VCAA.  The veteran was 
advised of the VCAA prior to the initial RO decision in April 
2002.  

No further action to assist the veteran in developing his 
claim is required.  The RO arranged for the veteran to be 
examined in October 2001 to determine if he was in need of 
aid and attendance of another person.  The RO apprised him of 
the evidence needed to support his claim for aid and 
attendance in the June 2001 letter to the veteran.  The 
August 2002 statement of the case listed the evidence which 
had been obtained and considered.  VA has satisfied its 
obligation to notify and assist the veteran in this case.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  If the veteran as a result of 
service-connected disability is permanently housebound or so 
helpless as to be in need of regular aid and attendance, an 
increased rate of compensation (special monthly compensation) 
is payable to a veteran.  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance or permanently housebound are contained in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.350 (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic of 
any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc. ); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  For the purposes of this paragraph 
"bedridden" will be that condition which through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable ratting may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352 (2003).  

Factual Background.  The February 2001 rating decision 
reveals service connection has been granted for ischemic 
heart disease, rated as 60 percent disabling and malaria, 
rated as noncompensably disabling.  

The veteran applied for a "nursing aid" in May 2001.  In 
his letter he wrote that he was very old and unable to do 
household chores.  He could not cook for himself, wash his 
clothes, gather water for drinking or do errands.  He lived 
alone and had to ask his grandson to accompany him when 
leaving his home.  

In conjunction with the delivery of a VA benefit check in 
June 2001 a VA Field Examination report was placed in the 
claims folder.  The VA investigator noted in his report that 
the veteran was ambulatory and capable of attending to all 
his daily personal activities by himself.  

In October 2001 the veteran was examiner by VA to determine 
if he was in need of the aid and attendance of another 
person.  The veteran reported having multiple joint pain in 
his knees, legs and lumbar spine with morning stiffness.  He 
came to the examination using a cane to ambulate accompanied 
by his son.  He had been hospitalized during the last month 
at a local hospital for shortness of breath and chest pains.  
Examination revealed the veteran had bilateral corneal 
opacities.  His vision was measured as 20/200 in both eyes.  
He complained of frequent dizziness with syncope.  He had 
chest pain, was easily fatigued and had body weakness and 
malaise.  His memory was fairly good.  He ambulated with a 
cane, but needed a companion going beyond the confines of his 
house.  He was leading a sedentary lifestyle.  He did not 
engage in any household chores.  He oversaw the care of his 
grandchildren.  He was neat and well kept.  He was fairly 
nourished.  He ambulated slowly with the aid of a cane.  His 
had fairly good weight bearing, balance and propulsion.  He 
was able to eat by himself if food was prepared for him.  He 
had assistance with bathing and grooming activities.  
Especially when his arthritis flared-up.  There was no muscle 
atrophy.  He went daily to the waiting shed in front of his 
home accompanied by his grandchildren to exercise and chat 
with his friends.  He was restricted by arteriosclerotic 
heart disease and degenerative joint disease.  The diagnoses 
included bilateral cataracts, degenerative joint disease, 
arteriosclerotic heart disease and vertebrobasilar 
insufficiency.  In the opinion of the examiner the veteran's 
seemingly helpless status was secondary to his degenerative 
joint disease and possible vertebrobasilar insufficiency 
(frequent dizziness).  

Analysis.  In Turco v. Brown, 9 Vet. App. 222 (1996), the 
Court pointed out that while not all the disabling conditions 
enumerated in the regulations had to exist, at least one of 
the enumerated factors must be present.  Nor do the 
conditions have to be permanent.  The Board notes that the 
regulations do not require that the veteran require constant 
aid and attendance only regular aid and attendance.  

The RO concluded the evidence supported the veteran's claim 
that he required the aid and attendance of another person.  
The Board concurs.  Even though the VA investigator in June 
2001 noted the veteran was able to perform all the activities 
of daily living by himself, the report does not include 
rational for that conclusion.  There is no indication that 
the investigator had any medical training or actual knowledge 
of the veteran's medical history.  The Board placed greater 
weight on the conclusion of the VA physician in the October 
2001 VA examination report.  It was based on examination of 
the veteran and observation of his capabilities and a review 
of his medical history.  

The RO denied the veteran's claim based on their finding that 
non-service connected disabilities created the need for aid 
and attendance of another person.  The Board disagrees.  The 
VA examiner stated the veteran had weakness, fatigue and 
dizziness.  The veteran's service connected ischemic heart 
disease must contribute to the veteran's vertebrobasilar 
insufficiency which the examiner linked to the veteran's 
frequent dizziness.  There is no competent medical evidence 
in the claims folder which has differentiated between the 
impairment of circulation and weakness produced by the 
veteran's ischemic heart disease and that related to his 
arteriosclerosis or vertebrobasilar insufficiency.  The 60 
percent disability rating assigned for ischemic heart disease 
includes the very symptoms noted to be the cause of the 
veteran's helplessness.  Ischemic heart disease is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2003).  The 
criteria for a 60 percent rating include dyspnea, fatigue, 
angina, dizziness and syncope.  The Board has concluded the 
veteran's service-connected disability has resulted in the 
need for the aid and attendance of another person to assist 
the veteran in bathing and grooming.  

For consideration of increased compensation at the housebound 
rate, the veteran must have a single service-connected 
disability rated as 100 percent disabling (which he does) and 
have either additional service-connected disabilities 
independently rated as 60 percent disabling or status as 
being permanently housebound by reason of service-connected 
disability.  See 38 C.F.R. § 3.350(i).  The veteran has not 
asserted he is housebound.  Instead he has consistently 
reported that he leaves his home each day accompanied by his 
grandchildren to exercise and visit with his friends.  It is 
clear from the record that the veteran is not "substantially" 
confined to his home and immediate premises due to his 
service-connected disabilities.  Increased compensation at 
the housebound rate is not for application in this instance.  




ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person, is granted 
subject to regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



